430 F.2d 1176
Johnnie Clifford McDOWELL, Appellant,v.Robert I. MOSELEY, Warden, U. S. Penitentiary, Leavenworth, Kansas, Appellee.
No. 318-70.
United States Court of Appeals, Tenth Circuit.
August 26, 1970.

Appeal from the United States District Court for the District of Kansas; Arthur J. Stanley, Jr., Judge.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District Judge.
PER CURIAM.


1
Examination of the file and record in this cause prompts the conclusion that the single question presented is so unsubstantial as not to warrant further argument.


2
Accordingly, the judgment of the district court is affirmed on the court's own motion, and for the reasons stated by the district court in its Memorandum and Order, 315 F. Supp. 971, (D.Kan.1970).